DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 113-115, 117-132 are pending, of which Claims 126-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 113-115 and 117-125 are under current examination.
	The amendment necessitated modification in the rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 113-115, 117-122 and 124 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter 
Claims 113-115, 117-122 and 124 are directed to any amino lipid with sulfonamide group having any structure, size, substitution etc. or compounds embraced by Formula:

    PNG
    media_image1.png
    627
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    464
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    175
    637
    media_image3.png
    Greyscale
  
  
Thus, claims 113-115, 117-122 and 124 are drawn to millions of compounds, each moiety very different structurally from another, are attached to a sulfonamide group.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 113-115, 117-122 and 124 are broad and generic, with respect to all possible compounds encompassed by claim 113. There is a very large number of structural variations encompassed by claims 113-115, 117-122 and 124. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to a limited number of compounds embraced by claims 123 and 125.
The specification does not provide sufficient descriptive support for the myriad of compounds, especially with regard every substitution possible on R1-R10 embraced by the claims.
There are millions of combinations of elements R1-R10 with any substitution embraced by claims 113-115, 117-122 and 124. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 113-115, 117-122 and 124.
Response to Arguments
Applicant’s remarks and amendment, filed on 11/12/2021, have been fully considered but not found persuasive.
 Applicant argues that the amendment fulfills written description requirements as the Figures 1-3, pages 16-21 and 45-47 provides examples of compounds. 
This is not found persuasive as pages 16-21 describes genus of compounds and not any particular species or examples of preparing such species; pages 45-47 only describes generic formulations comprising genus of broad claimed compound; and Figures 1-3 describes very limited number of compounds, which represents to some extent compounds of the instant claims 123 and 125, already indicated by the examiner as allowable in previous office action. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Claim 123 and 125 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623